Citation Nr: 1031143	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss to 
include as secondary to service-connected right ear tympanic 
membrane perforation.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1951 to March 1955, 
followed by service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the Veteran's request to reopen his claim for 
service connection for hearing loss.

The Veteran testified before the undersigned at a September 2008 
RO (Travel Board) hearing.  A copy of that hearing transcript has 
been associated with the claims file.

A November 2008 Board decision reopened the Veteran's claim for 
service connection for hearing loss.  This claim was then 
remanded for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The claim for service connection for bilateral hearing loss was 
remanded by the Board in November 2008 to allow for a VA 
audiology examination to determine the etiology of the condition.  
The VA audiology examiner was instructed to opine as to whether 
the Veteran's hearing loss was caused by his in-service noise 
exposure or was caused or aggravated by his service-connected 
right ear tympanic membrane perforation.  These opinions were to 
be accompanied by rationale.

A VA audiology examination was conducted in January 2009.  The 
examiner determined that the Veteran's bilateral hearing loss was 
less likely than not related to active duty service.  In an April 
2010 addendum the examiner opined that the right ear hearing loss 
was not related to the perforated tympanic membrane, and that the 
left ear thresholds from 500 to 2000 Hertz were not related to 
the perforated tympanic membrane, because the hearing loss was 
sensorineural, but that the left ear thresholds from 3000 to 4000 
Hertz were aggravated by the perforated tympanic membrane.  

The examiner did not provide a specific opinion with rationale as 
to whether the current hearing loss was related to in-service 
noise exposure.  The examiner provided only a general statement 
that the current hearing loss was unrelated to service without 
commenting on the impact, if any, of the noise exposure.  As 
noted in the previous remand, the Veteran served in the Air Force 
in Korea during hostilities and testified to noise exposure as a 
result of that service.

It is unclear from the examiner's addendum whether she was aware 
that the Veteran was service connected for tympanic membrane 
perforation on the right, rather than the left.  An opinion based 
upon an inaccurate factual premise has no probative value. Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  Similarly, an opinion 
without a rationale lacks probative value.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a VA 
audiology examination to determine whether 
any claimed bilateral hearing loss is related 
to active duty service.  The claims file 
including a copy of this remand must be made 
available to, and be reviewed by, the 
examiner.  The examiner should indicate such 
review in the examination report or in an 
addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
bilateral hearing loss had its onset in 
service or is otherwise related to a disease 
or injury in active duty service, including 
his service-connected right ear tympanic 
membrane perforation.

The examiner should also provide an opinion 
as to whether any current hearing loss is 
related to in-service noise exposure.  The 
examiner should presume that the noise 
exposure occurred.

The examiner should provide a detailed 
rationale for this opinion. 

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that her reports must be considered in 
formulating the requested opinion.

2.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinions requested in this 
remand.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



